Mr. Justice Denison
delivered the opinion of the court.
*526The district court of Denver granted a motion for change of venue to Logan County in a case in which the relator and his firm, Allen and Murphy, were plaintiffs and the City of Sterling, The Fidelity and Deposit Company of Maryland and Murphy were defendants. He brings certiorari and claims that the court exceeded its jurisdiction because the case under the code was properly triable only in Denver.
We do not see that there was lack of jurisdiction. The court had jurisdiction of the whole case and was, of course, the only court that had power to hear and determine the motion. Having that power it necessarily had power to determine the question either way — to grant, or deny — and it follows that its decision however erroneous was not in excess of jurisdiction. The motion was not upon any point involving discretion, therefore, since certiorari will lie in this state only for excess of jurisdiction or great abuse of discretion, the action of the court is no more than error and certiorari is not the remedy. Dilliard, v. State Board, 69 Colo. 575, 196 Pac. 866.
True we have sustained writs of prohibition for lack of jurisdiction many times where a court has denied a motion for a change of venue which should have been granted. We have, however, merely prohibited the court, not from denying the motion, but from further consideration of the case. We have said that if the motion for change was well founded, and no question of fact was open, the court had no jurisdiction except to grant the motion. Ashton v. Garretson, 37 Colo. 90, 85 Pac. 831; People ex rel. v. District Court, 66 Colo. 330, 182 Pac. 7. It may be seriously doubted whether that statement was logically sound, yet we are now asked to go further and say that if the motion is ill founded the court has no jurisdiction over it except to deny it. This is a reductio ad absurdum. The proposition is that the court which has full jurisdiction of the case has no jurisdiction to determine that the grounds for change of venue are sufficient.
The .writ is discharged.